Title: From Thomas Jefferson to John A. Graham, 9 March 1823
From: Jefferson, Thomas
To: Graham, John A.



Mar. 9. 23,
Th:Jefferson returns his thanks to mr Graham for the copy of his speech in Maxwell’s case which he has been so kind as to send him. he has read it with the pleasure which he  recieves from every instance of attention to the preservn of our rights, and especially to the principles by which those of life are protected. mr Graham  by his advocation of them in this case has deserved well of the whole family of mankind and as a member of it Th:J. tenders him his portion of the  acknolmts due from  his exertions